DETAILED ACTION
Status of Claims
This action is in reply to the communications filed on 05 February 2021.
Claims 1-40 are canceled by the Applicant in a preliminary amendment.
Claims 41-75 were subject to a restriction/election mailed on 22 December 2020
Claims 41-43, 45-49, 54-56 and 75 were elected by the Applicant without traverse.
Claims 44, 50-53, and 57-74 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the examiner. The Examiner notes some reference(s) may not have been considered (see lined through references on the IDS(s) from 02/11/2021) because no English translation was provided.
Election/Restrictions
Applicant’s election without traverse of claims 41-43, 45-49, 54-56 and 75 in the reply filed on 05 February 2021 is acknowledged.
Claim Interpretation
Regarding claim 65, the claim language “an accommodation chamber forming part forming an accommodation chamber” is interpreted to only require one structure. While applicant may intend the accommodation chamber forming part to be an additional portion added 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: the following 112(f) invocations have been identified by the Office.
“seal plate restraint part”; Claims 41-46, 48-49, 51-52, 54-56 and 75:   
see reference character number 46, the corresponding structure restricts  movement of the seal plate relative to the rotor disc in a radial direction of the rotor disc, and in one embodiment is the seal plate restraint part is a plug (see ref character 45, FIG. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 41-43, 45-47, 49, 56, and 75 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Scalzo et al (US 3501249 A), hereafter referred to as Scalzo.
Regarding Claim 41, Scalzo discloses the following:
A method (The Examiner notes while the word "method" is not used in Scalzo, Col. 4, lines 15-65 explicitly describes the steps of installation.) for disassembling/assembling a gas turbine (Col. 1, lines 44-50),
the gas turbine (Col. 1, lines 44-50) including a seal plate (30) disposed on a first side (side facing downstream side of rotor) of a rotor disc (2) in an axial direction of the rotor disc (2), and a seal plate restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) for restricting movement of the seal plate (30) relative to the rotor disc (2) in a radial direction of the rotor disc (2),

Regarding Claim 42, Scalzo discloses the following:
The method for disassembling/assembling a gas turbine (Col. 1, lines 44-50) according to claim 41, 
wherein the first side (downstream side of 2; as best seen in FIG. 1) in the axial direction is a downstream side of a combustion gas flow in the axial direction, and a second side (upstream side of 2; as best seen in FIG. 1) in the axial direction is an upstream side of the combustion gas flow in the axial direction. (The Examiner notes both the upstream and downstream sides of the disc receive the seal plates of Scalzo; see Col. 4, lines 30-34) 
Regarding Claim 43, Scalzo discloses the following:
 The method for disassembling/assembling a gas turbine (Col. 1, lines 44-50) according to claim 41, 
wherein the seal-plate-restraint-state switching step includes operating the seal plate restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) through a space between two adjacent blades (as best seen in FIG. 2; openings for bolts 34, 35, having retainers 40 are located between adjacent leading/trailing edge of the blades), on a radially inner side of platforms (7) of the two blades, to switch between the seal plate (30) non-restraint state (FIG. 3, right of arrow when plate 30 is yet to be inserted into grooves 15, 17 and the bolts 34, 35 are yet to be inserted into the bolt holes in 30 for bolts 34, 35; Col. 4, lines 15-20) and the seal plate (30) restraint state (FIG. 3, left of arrow when bolts 34, 35 are secured into recesses 38, 39; Col. 4, lines 27-31).
Regarding Claim 45, Scalzo discloses the following:
 The method for disassembling/assembling a gas turbine (Col. 1, lines 44-50) according to claim 41, 
wherein the seal-plate-restraint-state switching step includes switching between a state where the seal plate restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) does not engage (when 34, 35 are not in recesses 38, 39) with the rotor disc (2) and a state where the seal plate restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) engages (when 34, 35 are in recesses 38, 39) with the rotor disc (2) by moving the seal plate restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) along the axial direction to switch between the seal plate (30) non-restraint state (FIG. 3, right of arrow 
Regarding Claim 46, Scalzo discloses the following:
 The method for disassembling/assembling a gas turbine (Col. 1, lines 44-50) according to claim 41, 
wherein the seal-plate-restraint-state switching step includes moving the seal plate restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) between a position where the seal plate restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) and the rotor disc (2) do not overlap in the axial direction (when 30, 34, 35 are positioned at the right of arrow in FIG. 3) and a position where the seal plate restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) and the rotor disc (2) overlap in the axial direction (when 30, 34, 35 are  positioned at the left of arrow in FIG. 3) to switch between the seal plate (30) non-restraint state (FIG. 3, right of arrow when plate 30 is yet to be inserted into grooves 15, 17 and the bolts 34, 35 are yet to be inserted into the bolt holes in 30 for bolts 34, 35; Col. 4, lines 15-20) and the seal plate (30) restraint state (FIG. 3, left of arrow when bolts 34, 35 are secured into recesses 38, 39; Col. 4, lines 27-31).
Regarding Claim 47, Scalzo discloses the following:
 The method for disassembling/assembling a gas turbine (Col. 1, lines 44-50) according to claim 41, 
wherein the seal-plate-restraint-state switching step includes rotating the seal plate restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-
Regarding Claim 49, Scalzo discloses the following:
 The method for disassembling/assembling a gas turbine (Col. 1, lines 44-50) according to claim 41, 
wherein the seal-plate-restraint-state switching step includes switching between a state where the seal plate restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) does not engage (when 34, 35 are not in 30, right of arrow, FIG. 3) with the seal plate (30) and a state where the seal plate restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) engages (when 34, 35 are in 30, left side of arrow, FIG. 3) with the seal plate (30) to switch between the seal plate (30) non-restraint state (FIG. 3, right of arrow when plate 30 is yet to be inserted into grooves 15, 17 and the bolts 34, 35 are yet to be inserted into the bolt holes in 30 for bolts 34, 35; Col. 4, lines 15-20) and the seal plate (30) restraint state (FIG. 3, left of arrow when bolts 34, 35 are secured into recesses 38, 39; Col. 4, lines 27-31).
Regarding Claim 56, Scalzo discloses the following:
 The method for disassembling/assembling a gas turbine (Col. 1, lines 44-50) according to claim 41, 

Regarding Claim 75, Scalzo discloses the following:
 A method for producing a gas turbine (Col. 1, lines 44-50),
the gas turbine (Col. 1, lines 44-50) including a seal plate (30) disposed on a first side of a rotor disc (2) in an axial direction of the rotor disc (2), and a seal plate restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) for restricting movement (FIG. 3, left of arrow when bolts 34, 35 are secured into recesses 38, 39; Col. 4, lines 27-31) of the seal plate (30) relative to the rotor disc (2) in a radial direction of the rotor disc (2),
the method comprising a seal-plate-restraint-state (FIG. 3, left of arrow when bolts 34, 35 are secured into recesses 38, 39; Col. 4, lines 27-31) switching step of moving the seal plate restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) along the axial direction to switch from a seal plate (30) non-restraint state (FIG. 3, right of arrow when plate 30 is yet to be inserted into grooves 15, 17 and the bolts 34, 35 are yet to be inserted into the bolt holes in 30 for bolts 34, 35; Col. 4, lines 15-20) where the seal plate restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) does not restrict movement (right side of arrow, FIG. 3) of the seal plate (30) in the radial direction to a seal plate (30) restraint state (FIG. .
Claim(s) 41, 43, 45-46, 49, 56, and 75 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Tiemann (WO 03/016679 A1), hereafter referred to as Tiemann.
Regarding Claim 41, Tiemann discloses the following:
 A method (abstract, Claim 17) for disassembling/assembling a gas turbine (see abstract),
the gas turbine (see abstract) including a seal plate (23) disposed on a first side (ride side, see FIG. 1) of a rotor disc (1) in an axial direction of the rotor disc (1), and a seal plate restraint part (6) for restricting movement of the seal plate (23) relative to the rotor disc (1) in a radial direction of the rotor disc (1),
the method comprising a seal-plate-restraint-state switching step of moving the seal plate restraint part (6) along the axial direction to switch between a seal plate (23) non-restraint state (removal of 6; see [0054] of the Machine Translation) where the seal plate restraint part (6) does not restrict movement of the seal plate (23) in the radial direction and a seal plate (23) restraint state (arrangement of 6 in opening 20; see [0053]) where at least a part of the seal plate restraint part (6) protrudes in the axial direction from the seal plate (23) and thereby restricts movement of the seal plate (23) in the radial direction.
Regarding Claim 43, Tiemann discloses the following:
 The method for disassembling/assembling a gas turbine (see abstract) according to claim 41, 
wherein the seal-plate-restraint-state switching step includes operating the seal plate restraint part (6) through a space between two adjacent blades (as best seen in FIG. 5; opening 20 is located between adjacent blades), on a radially inner side of platforms of the two blades, to switch between the seal plate (23) non-restraint state (removal of 6; see [0054] of the Machine Translation) and the seal plate (23) restraint state (arrangement of 6 in opening 20; see [0053]).
Regarding Claim 45, Tiemann discloses the following:
 The method for disassembling/assembling a gas turbine (see abstract) according to claim 41, 
wherein the seal-plate-restraint-state switching step includes switching between a state where the seal plate restraint part (6) does not engage (when 6 is not in opening 20) with the rotor disc (1) and a state where the seal plate restraint part (6) engages (when 6 is in opening 20) with the rotor disc (1) by moving the seal plate restraint part (6) along the axial direction to switch between the seal plate (23) non-restraint state (removal of 6; see [0054] of the Machine Translation) and the seal plate (23) restraint state (arrangement of 6 in opening 20; see [0053]).
Regarding Claim 46, Tiemann discloses the following:
The method for disassembling/assembling a gas turbine (see abstract) according to claim 41, 
wherein the seal-plate-restraint-state switching step includes moving the seal plate restraint part (6) between a position where the seal plate restraint part (6) and the rotor disc (1) do not overlap in the axial direction (if 6 is not in 20, it does not overlap with 1; 
Regarding Claim 49, Tiemann discloses the following:
 The method for disassembling/assembling a gas turbine (see abstract) according to claim 41, 
wherein the seal-plate-restraint-state switching step includes switching between a state where the seal plate restraint part (6) does not engage (when 6 is not in 18) with the seal plate (23) and a state where the seal plate restraint part (6) engages (when 6 is in 18) with the seal plate (23) to switch between the seal plate (23) non-restraint state (removal of 6; see [0054] of the Machine Translation) and the seal plate (23) restraint state (arrangement of 6 in opening 20; see [0053]).
Regarding Claim 56, Tiemann discloses the following:
 The method for disassembling/assembling a gas turbine (see abstract) according to claim 41, 
wherein the seal-plate-restraint-state switching step includes switching the seal plate (23) non-restraint state (removal of 6; see [0054] of the Machine Translation) and the seal plate (23) restraint state (arrangement of 6 in opening 20; see [0053]) while the rotor disc (1) is covered on an outer side in the radial direction (the disc is covered by blades in the radially outer direction, as best seen in FIG. 1 and 5).
Regarding Claim 75, Tiemann discloses the following:
A method for producing a gas turbine (see abstract),
the gas turbine (see abstract) including a seal plate (23) disposed on a first side of a rotor disc (1) in an axial direction of the rotor disc (1), and a seal plate restraint part (6) 
the method comprising a seal-plate-restraint-state (arrangement of 6 in opening 20; see [0053]) switching step of moving the seal plate restraint part (6) along the axial direction to switch from a seal plate (23) non-restraint state (removal of 6; see [0054] of the Machine Translation) where the seal plate restraint part (6) does not restrict movement of the seal plate (23) in the radial direction to a seal plate (23) restraint state (arrangement of 6 in opening 20; see [0053]) where at least a part of the seal plate restraint part (6) protrudes in the axial direction (6 protrudes through 18 in 23 and into opening 20) from the seal plate (23) and thereby restricts movement of the seal plate (23) in the radial direction (arrangement of 6 in opening 20; see [0053]).

 Claim(s) 41, 43, 45-47, 49, 56, and 75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liotta et al (EP 2586988 A1), hereafter referred to as Liotta.
Regarding Claim 41, Liotta discloses the following:
 A method (see [0004, and 0016-18]) for disassembling/assembling a gas turbine (10),
the gas turbine (10) including a seal plate (110) disposed on a first side (left side, see FIG. 2) of a rotor disc (70) in an axial direction of the rotor disc (70), and a seal plate restraint part (200) for restricting movement of the seal plate (110) relative to the rotor disc (70) in a radial direction of the rotor disc (70),
the method comprising a seal-plate-restraint-state switching step of moving the seal plate restraint part (200) along the axial direction to switch between a seal plate (110) non-restraint state (prior to positioning bolt through 190, 210; see [0016]) where 
Regarding Claim 43, Liotta discloses the following:
The method for disassembling/assembling a gas turbine (10) according to claim 41, 
wherein the seal-plate-restraint-state switching step includes operating the seal plate restraint part (200) through a space (240) between two adjacent blades (as best seen in FIG. 5; the plate 110 seals the space between adjacent blades, and 200 goes through gap 240 that is continuous between adjacent blades as shown in FIG. 4), on a radially inner side of platforms of the two blades, to switch between the seal plate (110) non-restraint state (prior to positioning bolt through 190, 210; see [0016]) and the seal plate (110) restraint state (after positioning bolt through 190, 210; see [0016]).
Regarding Claim 45, Liotta discloses the following:
The method for disassembling/assembling a gas turbine (10) according to claim 41, 
wherein the seal-plate-restraint-state switching step includes switching between a state where the seal plate restraint part (200) does not engage (prior to positioning bolt through 190, 210; see [0016]) with the rotor disc (70) and a state where the seal plate restraint part (200) engages (after positioning bolt through 190, 210; see [0016]) with the rotor disc (70) by moving the seal plate restraint part (200) along the axial direction to switch between the seal plate (110) non-restraint state (prior to positioning bolt through 
Regarding Claim 46, Liotta discloses the following:
  The method for disassembling/assembling a gas turbine (10) according to claim 41, 
wherein the seal-plate-restraint-state switching step includes moving the seal plate restraint part (200) between a position where the seal plate restraint part (200) and the rotor disc (70) do not overlap in the axial direction (prior to positioning bolt through 190, 210; see [0016], it does not overlap with 70; as best seen in FIG. 3) and a position where the seal plate restraint part (200) and the rotor disc (70) overlap in the axial direction (after positioning bolt through 190, 210; see [0016]) to switch between the seal plate (110) non-restraint state (prior to positioning bolt through 190, 210; see [0016]) and the seal plate (110) restraint state (after positioning bolt through 190, 210; see [0016]).
Regarding Claim 47, Liotta discloses the following:
The method for disassembling/assembling a gas turbine (10) according to claim 41, 
wherein the seal-plate-restraint-state switching step includes rotating the seal plate restraint part (200) while one of a female thread or a male thread provided in the seal plate restraint part (200) is screwed with the other of the female thread or the male thread provided in the seal plate (110) to switch between the seal plate (110) non-restraint state (prior to positioning bolt through 190, 210; see [0016]) and the seal plate (110) restraint state (after positioning bolt through 190, 210; see [0016]).
Regarding Claim 49, Liotta discloses the following:
wherein the seal-plate-restraint-state switching step includes switching between a state where the seal plate restraint part (200) does not engage (prior to positioning bolt 
Regarding Claim 56, Liotta discloses the following:
The method for disassembling/assembling a gas turbine (10) according to claim 41, 
wherein the seal-plate-restraint-state switching step includes switching the seal plate (110) non-restraint state (prior to positioning bolt through 190, 210; see [0016]) and the seal plate (110) restraint state (after positioning bolt through 190, 210; see [0016]) while the rotor disc (70) is covered on an outer side in the radial direction (the disc is covered by blades in the radially outer direction, as best seen in FIG. 1 and 5).
Regarding Claim 75, Liotta discloses the following:
A method for producing a gas turbine (10),
the gas turbine (10) including a seal plate (110) disposed on a first side of a rotor disc (70) in an axial direction of the rotor disc (70), and a seal plate restraint part (200) for restricting movement (after positioning bolt through 190, 210; see [0016]) of the seal plate (110) relative to the rotor disc (70) in a radial direction of the rotor disc (70),
the method comprising a seal-plate-restraint-state (after positioning bolt through 190, 210; see [0016]) switching step of moving the seal plate restraint part (200) along the axial direction to switch from a seal plate (110) non-restraint state (prior to positioning bolt through 190, 210; see [0016]) where the seal plate restraint part (200) does not restrict movement of the seal plate (110) in the radial direction to a seal plate .

Double Patenting
Claims 41-43, 45-49, 54-56 and 75 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-43 and 45-49, respectively, of copending Application No. 16463588 (reference application), and 54 of the instant application correlates to 56 of the copending application, 55 of the instant application correlates to 58 of the copending application, 56 of the instant application correlates to 59 of the copending application, 75 of the instant application correlates to 80 of the copending application. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the exact shame features and functions with only slight variances in language, and in some instances identical language..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 41-43, 45-49, 54 and 75 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4-8, 15, and 19, respectively of copending Application No. 16463600 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the exact shame .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 48 and 54-55 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon overcoming any double patenting rejection(s). 
The following is a statement of reasons for the indication of allowable subject matter
Regarding Claim 48:
While Zagar teaches a biasing part, claim 48 depends on 47 which requires the seal plate restraint part to have threads, which brings Claims 47-48 out of 112(f) invocation, and the seal plate restraint part of Zagar no longer reads on the claims.
The remaining prior art references do not teach the limitations 48 as claimed.
Regarding Claim 54:
The Examiner notes the prior art does not teach "a jig is formed in a surface of the seal plate which faces toward a second side in the axial direction", as claimed by the Applicant.
Regarding Claim 55:
The Examiner notes Tiemann does not teach pairs of plates corresponding to pairs of blades, nor does Tiemann teach moving plates circumferentially to gain access.
The Examiner notes Scalzo explicitly teaches away from moving the plates in the circumferential direction, see Col. 3, lines 59-61)

The Examiner notes Zagar explicitly teaches radially insertion [0032]).
Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar seal plate retainer arrangements see Pages 1-3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745